DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments / Amendment
The amendment, filed 08/25/2021, has been entered. Claims 1-9 are cancelled. Claims 10-18 are pending. The previous objection to claim 11 is withdrawn due to amendment. The previous 112b rejections of claims 10 and 15 are withdrawn due to amendment. Applicant’s arguments regarding claims 10-18 have been fully considered and are persuasive. Specifically, applicant’s argument on page 6 of the response is persuasive.

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a diagnostic system for a lubrication circuit of an internal combustion engine of a vehicle comprising a control unit configured to assess the state of the lubricating liquid by comparing the detected viscosity of the lubricating liquid with the viscosity reference values stored in the database as a function of lubricating liquid temperature, date of last replacement of the lubricating liquid, and use of the engine, wherein the control unit is configured to control, depending on the detected state of the lubricating liquid, actuation of a regeneration cycle of a filter of the lubrication circuit, in conjunction with the remaining claim limitations.
Regarding claims 11-18: These claims are allowable due to at least their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856